 

Execution Version

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement") is made and entered
into effective the ___ day of February, 2013 (the "Effective Date"), by and
between BIOANALYTICAL SYSTEMS, INC., a corporation organized under the laws of
the State of Indiana ("BASi" or the "Company"), and Jacqueline M. Lemke, an
individual residing in the State of Indiana ("Employee").

 

Preliminary Statements:

 

A.           BASi is engaged in the business of providing contract research
services and manufacturing and distributing scientific instruments (the
"Business").

 

B.           On April 9, 2012 (the "Start Date"), BASi and Employee entered into
an employment agreement, which was amended as of October 15, 2012 (as amended,
the "Original Agreement") which sets forth certain terms and conditions of
Employee's employment with BASi.

 

C.           The Company and Employee desire to amend and restate the Original
Agreement and to continue Employee's employment on the terms and conditions
contained herein. Employee views entry into this employment as a mutually
beneficial long-term investment by both the Business and by Employee as a major
career commitment.

 

In consideration of the premises and mutual covenants and agreements contained
herein, the parties hereby agree that the Original Agreement is hereby amended
and restated in its entirety as follows:

 

ARTICLE 1

 

Term, Compensation, and Benefits

 

Section 1.1. Term. The Company hereby agrees to employ Employee, and Employee
hereby accepts employment with the Company, on the terms and conditions set
forth in this Agreement until February 28, 2015, (the "Initial Term"). The
Initial Term shall be extended for successive one year periods (the "Additional
Terms" and, together with the Initial Term, the "Employment Period"), except
that if either Employee or the Company gives the other party written notice at
least ninety (90) days before the end of the Initial Term or any Additional
Term, as the case may be, then this Agreement shall not renew and shall expire
at the end of its then current term.

 

Section 1.2 Compensation and Benefits.

 

Section 1.2.1. Salary. BASi will pay Employee a base salary at a rate of
$24,183.33 per month from January 5, 2013 until adjusted by the Compensation
Committee of the Board of Directors. Base salary shall be paid in equal
bi-weekly installments in arrears.

 

Section 1.2.2. Stock Options. Employee has, shall or may receive the following
grants of options, as set forth herein:

 

(a)          pursuant to the Original Agreement, on April 9, 2012, Employee
received an inducement grant of nonqualified stock options to purchase 125,000
BASi shares, and on October 15, 2012, Employee was granted options to purchase
an additional 50,000 BASi shares under the Company’s 2008 Director and Employee
Stock Option Plan (the “Option Plan”) (collectively, the "Initial Options"). The
terms of the Initial Options are set forth in the Option Plan and in separate
option agreements entered into between the Company and Employee.

 

 

 

 

(b)          On the Effective Date, Employee shall receive a grant of options to
purchase 50,000 BASi shares under the Option Plan and an option agreement to be
entered into between the Company and Employee (the "Additional Options"). The
exercise price of the Additional Options shall be the fair market value of the
Company's common shares on the trading day prior to the Effective Date
(determined as provided in the Option Plan). Fifty percent (50%) of the
Additional Options will vest and become exercisable in three equal annual
installments on the first, second and third anniversaries of the Effective Date,
and the other 50% of the Additional Options will vest and become exercisable on
the date the audit of the Company's fiscal 2013 financial statements is
completed, but only if the Company's EBITDA for fiscal 2013 is equal to or
greater than the budgeted EBITDA set forth in the Company's operating plan for
fiscal 2013 as determined by the Board of Directors of the Company (the
"Board"), subject to the conditions set forth in the Option Plan and related
agreement. "EBITDA" means the Company's earnings before interest, taxes,
depreciation, amortization and stock option costs, without giving effect to
receipt of extraordinary income or payment of extraordinary expenses as
determined by the Compensation Committee of the Board and includes a deduction
for an amount for payments pursuant to the Company's Annual Incentive Bonus Plan
("AIBP"), if any, for the fiscal year. The Additional Options will terminate as
provided for in the Option Plan and related agreement, provided that, in the
event Employee ceases to serve as an employee of the Company or any of its
subsidiaries due to a termination by the Company without cause or a resignation
by Employee for "good reason", Employee will be entitled to exercise any
Additional Options that are vested on the date Employee's employment terminated
for a period of sixty (60) days following such termination date.

 

(c)          Employee will be eligible to receive additional option grants from
time to time during the Employment Period as determined by the Board or any
committee thereof and as may be otherwise provided for in this Agreement. The
exact number, strike price and vesting schedule of those options will be set
forth in appropriate option agreements between the Company and Employee as
required by the Option Plan.

 

Section 1.2.3. Bonus.

 

(a)          For fiscal year 2013, Employee will receive a cash bonus in an
amount equal to the greater of (i) two percent (2%) of consolidated earnings
before interest expense, income tax expense, depreciation expense, amortization
expense and restructuring charges ("EBITDAR") of the Company (before any payment
or accrual related to the EBITDAR Bonus or any other bonus plan, including the
AIBP) (the "EBITDAR Bonus") or (ii) the amount which Employee becomes entitled
to receive pursuant to the AIBP, if any, for fiscal 2013. For the remainder of
the Employment Period, Employee shall be entitled to receive an annual cash
bonus pursuant to the Company Bonus Plan, if any, for the applicable fiscal
year. If Employee is entitled to receive the EBITDAR Bonus for fiscal 2013, it
shall be paid on the first regular pay date of the Company after the Board has
confirmed the amount of the Company’s EBITDAR and the EBITDAR Bonus for fiscal
2013. The Board shall make such confirmation promptly upon completion of the
audited consolidated financial statements of the Company for fiscal 2013. If
Employee is entitled to receive the bonus pursuant to the AIBP, it will be paid
pursuant to the terms of the AIBP. The bonus Employee is entitled to receive for
any fiscal year pursuant to this Section 1.2.3 is hereinafter referred to as the
"Annual Bonus".

 

(b)          Employee will also be eligible for bonus grants under bonus plans
adopted by the Company or otherwise at the discretion of the Compensation
Committee of the Board.

 

Section 1.2.4. Vacation. Employee will receive twenty-five (25) vacation days
per annum to be used in accordance with the Company's vacation policy.

 

Section 1.2.5. Commuting Allowance. Commencing on the Effective Date and
continuing until such time, if ever, that Employee relocates to West Lafayette,
Indiana, Employee shall be entitled to receive a commuting allowance of
$1,400.00 per month.

 

Section 1.2.6. Expense Reimbursement. Employee will be entitled to reimbursement
of travel, entertainment and other out of pocket expenses incurred by her in the
course of her employment in accordance with the Company's standard reimbursement
policies.

 

2

 

 

Section 1.2.7. Other Benefits. During the Employment Period, Employee shall be
entitled to participate in all employee benefit plans which are generally made
available to employees of the Company, subject to the eligibility,
qualification, waiting period and other terms and conditions of such plans as
they shall be in effect from time to time unless listed herein as exceptions
from those terms and conditions. The highlights of the benefits are as follows:
group health insurance; term life insurance (two times base salary); long term
disability insurance; and a 401K deferred tax savings incentive/profit sharing
plan. Optional participation benefits include a flexible spending account,
dental, vision, and short-term disability.

 

Section 1.2.8. Required Withholdings. All amounts to be paid hereunder,
including any amounts to be paid under Article 4 or Article 5, shall be paid in
accordance with normal payroll procedures of the Company and shall be subject to
all required withholdings and deductions.

 

ARTICLE 2

 

Duties

 

Section 2.1. Duties. Beginning on the Start Date, Employee has served as Vice
President of Finance and Chief Financial Officer of the Company. Beginning on
July 6, 2012, Employee also became the Interim President and Chief Executive
Officer of the Company. Beginning on the Effective Date, Employee shall serve as
President and Chief Executive Officer of the Company and, until a successor to
her in her role as Vice President of Finance and Chief Financial Officer is
elected, Employee shall also continue to serve in that role.

 

Section 2.1.1. President and Chief Executive Officer. In her role as President
and Chief Executive Officer of the Company, Employee shall have such duties as
shall be provided in the Bylaws of the Company or assigned to her by the Board,
including, but not limited to, responsibility for the development,
implementation and oversight of appropriate risk management policies and
procedures. In such capacity, she shall have full responsibility and
decision-making authority for the day-to-day operations of the Company's
business, subject to the general control of the Board.

 

Section 2.1.2. Vice President of Finance and Chief Financial Officer. In her
role as Vice President of Finance and Chief Financial Officer, Employee will
lead the financial services staff, be the ultimate financial contact with
clients, auditors and banks and own responsibility for assisting the Senior
Management Team on all strategic and tactical matters as related to budget
management, cost benefit analysis, forecasting needs, securing appropriate
funding, and positioning the Company for growth. In addition, Employee is
responsible for strengthening existing collaborations, building new
partnerships, plus executing programs and initiatives to support the BASi
mission statement. Employee will be called upon to perform certain services for
the Company including, without limitation, the duties as outlined in the job
description for this position.

 

Section 2.2. Other Duties. Employee shall serve the Company by performing such
other services as the Company may reasonably require to conduct the Company’s
business. The Company shall also have the absolute right and power to direct and
control Employee in carrying out duties assigned by the Company, including, but
not limited to, the right (a) to review, modify and cancel all work performed,
and (b) to assign specific duties to be performed, including the general means
and manner by which such duties shall be performed. Notwithstanding any other
provisions of this Agreement, the Company shall not impose employment duties or
constraints of any kind upon Employee which would require Employee to violate
any ordinance, regulation, statute or other law. Employee shall devote her full
working time, attention and energy to the performances of the duties imposed
hereunder. Employee shall conform to such hours of work as may from time to time
reasonably be required of her and shall not be entitled to receive any
additional remuneration for work outside her normal hours. Employee will NOT be
held financially, legally, or otherwise liable for any practice or action or
decision made by BASi, or its predecessors or successors prior to the Start
Date.

 

Section 2.3. Officer Indemnification. Employee shall be entitled to
indemnification as provided for the Company's directors and officers in its
articles of incorporation and bylaws, as amended from time to time.

 

3

 

 

ARTICLE 3

 

Confidentiality and Other Matters

 

Section 3.1. Confidentiality Agreement. Employee, prior to and during the term
of employment under this Agreement, has had and will have access to and has
become or will become familiar with information, whether or not originated by
Employee, which is used in or related to the Business of BASi or certain
subsidiaries or affiliates of BASi and is (a) proprietary to, about, or created
by the Company its subsidiaries or its affiliates; (b) designated as
confidential by the Company, its subsidiaries or its affiliates; or (c) not
generally known to or ascertainable by proper means by the public ("Confidential
Information").

 

Further, Employee has had and will have access to items proprietary to the
Company, its subsidiaries or its affiliates ("Proprietary Items"). "Proprietary
Items" shall mean all legally-recognized rights which result from or are derived
from Employee's work product or the work product of others made for the Company,
its subsidiaries or its affiliates, including all past, present and future work
product made for the Company, its subsidiaries or its affiliates, or with
knowledge, use or incorporation of Confidential Information, including, but not
limited to works of authorship, developments, inventions, innovations, designs,
discoveries, improvements, trade secrets, trademarks, applications, techniques,
know-how and ideas, whether or not patentable or copyrightable, conceived or
made or developed by Employee (solely or in cooperation with others) or others
during the term of this Agreement or prior to or during her tenure with the
Company, or which are reasonably related to the Business or the business of BASi
or certain subsidiaries or affiliates of BASi or the actual or demonstrably
anticipated research and development of the Company.

 

Employee agrees that any Confidential Information and Proprietary Items will be
treated in full confidence and shall not be used, directly or indirectly, by her
nor shall the same be disclosed to any other firms, organizations, or persons
outside of the Company's employees bound by similar agreement, during the term
of this Agreement or at any time thereafter, except as required in the course of
her employment with the Company. All Confidential Information and Proprietary
Items, whether prepared by Employee or otherwise, coming into her possession,
shall remain the exclusive property of the Company and shall not be permanently
removed from the premises of the Company under any circumstances whatsoever,
without the prior written consent of the Company.

 

Employee will not be obliged to keep information confidential to the extent that
the information has ceased to be confidential and has entered the public domain
otherwise than due to Employee's acts. The provisions of this Section 3.1 shall
be in addition to, and shall not affect, Employee's common law duty of fidelity
to the Company.

 

Section 3.2. Disclosure and Assignment of Inventions. The parties foresee that
Employee may make inventions or create other intellectual property in the course
of her duties hereunder and agree that in this respect Employee has a special
responsibility to further the interests of the Company and its affiliates. In
order to protect the Company's interest in its intellectual property, the
Company and Employee have entered into a separate agreement regarding these
matters dated as of April 9, 2012.

 

Section 3.3 Non-Solicitation. Employee agrees that during Employee’s employment
with the Company and for an additional period of the two (2) years immediately
following termination of Employee’s employment with the Company, Employee shall
not directly or indirectly, as an individual or as a director, officer,
contractor, employee, consultant, partner, investor or in any other capacity
with any corporation, partnership or other person or entity, other than the
Company (an "Other Entity"), (i) contact or communicate with any then current
material customer or client of the Company in the Business, or any person or
entity with which the Company is then engaged in material discussions regarding
that person or entity becoming a client or customer of the Company in the
Business, for the purpose of inducing any such customer or client to move its
account from the Company to another company in the Business; provided, however,
that nothing in this sentence shall prevent Employee from becoming employed by
or providing consulting services to any such customer or client of the Company
in the Business, or (ii) solicit any other employee of the Company for
employment or a consulting or other services arrangement with an Other Entity.

 

4

 

 

The restrictions of this Section 3.3 shall not be deemed to prevent Employee
from owning not more than 5% of the issued and outstanding shares of any class
of securities of an issuer engaged in the Business whose securities are listed
on a national securities exchange or registered pursuant to Section 12(g) of the
Securities Exchange Act of 1934, as amended, or from owning any amount of
securities of an issuer who is not engaged in the Business whose securities are
listed on a national securities exchange or registered pursuant to Section 12(g)
of the Securities Exchange Act of 1934, as amended. In the event a court of
competent jurisdiction determines that the foregoing restriction is unreasonable
in terms of geographic scope or otherwise then the court is hereby authorized to
reduce the scope of said restriction and enforce this Section 3.3 as so reduced.
If any sentence, word or provision of this Section 3.3 shall be determined to be
unenforceable, the same shall be severed herefrom and the remainder shall be
enforced as if the unenforceable sentence, word or provision did not exist.
Notwithstanding any provision of this Agreement to the contrary, the terms and
conditions of this Section 3.3 shall survive for a period of two (2) years
following termination of Employee’s employment with the Company, at which time
the terms and conditions of this Section 3.3 shall terminate.

 

Section 3.4. Code of Conduct. Employee agrees to abide by all the conditions of
the Company Code of Conduct and Ethics.

 

ARTICLE 4

 

Termination of Employment

 

Section 4.1. Resignation by Employee. Employee may resign from her employment
with the Company at any time by providing written notice to the Company of
resignation at least ten (10) days prior to the effective date of the
resignation (such effective date, the "Resignation Date"). Employee may resign
at any time for "good reason" due to (a) a material breach of this Agreement by
the Company (b) the assignment to Employee of duties materially inconsistent
with this Agreement other than in accordance with the terms of this Agreement,
(c)  any material decrease in base compensation, or (d) a requirement by the
Company for the Employee to be based more than fifty miles from the location the
Employee is employed upon the Effective Date of this Agreement and the Company
has not rectified such “good reason” within thirty (30) days after Employee has
given the Company written notice of such "good reason”.

 

A termination by Employee for "good reason" shall entitle Employee to the same
compensation and benefits as if Employee had been terminated by the Company
without cause. In the event of a termination by Employee for "good reason," the
provisions of Section 3.3 shall not apply and shall be of no force or effect.
Upon any resignation by Employee, Employee shall use reasonable best efforts to
assist the Company in good faith to effect a smooth transition. If Employee
voluntarily resigns her position without "good reason" prior to the termination
of this contract, the compensation terms of this agreement are null and void.

 

Section 4.2. Termination by the Company without Cause. At any time, the Company
may, in its sole and absolute discretion, terminate Employee's employment with
the Company (the actual date of termination being referred to as the
"Termination Date") without cause, by providing written notice thereof to
Employee ("Termination Notice") at least ten (10) days prior to the Termination
Date. In the event of termination of Employee's employment pursuant to this
Section, the Company shall continue to pay to Employee her then current annual
salary throughout such ten (10) day notice period and shall pay Employee as
compensation for loss of office (a) fifteen (15) months base salary at
Employee’s then current salary in equal bi-weekly installments over the fifteen
(15) month period following the Termination Date (the "Severance Period"), (b) a
pro-rated Bonus for the completed portion of any fiscal year in which the
Termination Date occurs, and (c) all vacation pay accrued as of the Termination
Date calculated in accordance with Section 1.2.4. Upon receipt by Employee of a
Termination Notice pursuant to this Section 4.2, (a) Employee shall assist the
Company in good faith to effect a smooth transition, and (b) the Company may
request Employee to vacate the premises owned by the Company and used in
connection with the Business within a reasonable time; provided, that the
obligation of the Company to make payments to Employee pursuant to this Section
4.2 and the other provisions of this Agreement shall not be affected; provided
further, that in the event of a termination by the Company without cause
pursuant to this Section 4.2, the provisions of Section 3.3 shall not apply and
shall be of no further force or effect.

 

Section 4.3. Termination by the Company with Cause. This Agreement shall be
deemed to be terminated for cause and the employment relationship between
Employee and the Company shall be deemed severed upon written notice to Employee
by the Company after the occurrence of any of the following:

 

5

 

 



(a)The final, non-appealable imposition of any restrictions or limitations by
any governmental authority having jurisdiction over Employee to such an extent
that she cannot render the services for which she was employed.

 

(b)Employee (i) willfully and continually fails or refuses (without proper
cause) to substantially perform the duties of her employment and to adhere in
all material respects to the provisions of this Agreement and the written
policies of the Company, which failure shall not be remedied within thirty (30)
days after written notice from the Company to Employee, or (ii) conducts herself
in a fraudulent manner, or (iii) conducts herself in an unprofessional or
unethical manner which in the reasonable judgment of the Board of the Company is
detrimental to the Company.

 

(c)Employee willfully and continually fails or refuses to adhere to any written
agreements to which Employee and the Company or any of its affiliates are
parties, which failure shall not be remedied within thirty (30) days after
written notice from the Company to Employee.



 

If Employee's employment is terminated by the Company for cause pursuant to this
Section 4.3, the Company shall pay to Employee any unpaid base salary for the
period ending on the termination date, plus the amount of any accrued vacation
as of the termination date. For the avoidance of doubt, the removal of Employee
from the position of Vice President of Finance and Chief Financial Officer
without removing her as President and Chief Executive Officer shall not
constitute "good reason" for any purpose under this Agreement.

 

Section 4.4. Death or Disability. This Agreement and Employee's employment with
the Company shall terminate upon the death or Disability of Employee. In either
such event, the Company shall pay to Employee or her estate (a) Employee's
unpaid base salary for the period ending on the termination date; (b) a
pro-rated Bonus for the completed portion of any fiscal year in which the
termination date occurs; and (c) all vacation pay accrued as of the Termination
Date calculated in accordance with Section 1.2.4. For purposes of this
Agreement, "Disability" means that Employee meets one of the following
requirements: (i) Employee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) Employee is, by reason of
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employee of the
Company.

 

Section 4.5. Non-Renewal by Company. If the Company provides Employee with
written notice of its intent not to renew this Agreement as provided in Section
1.1, then Employee shall be entitled to the same severance benefits described in
this Agreement as if her employment was terminated by the Company without cause.

 

Section 4.6. Continuation of Health Insurance Benefits. If Employee is
terminated by the Company without cause, or resigns her employment with the
Company for "good reason", then Employee shall be entitled to participate in the
Company’s group health plan as an active employee, at the active employee rate,
throughout the entire Severance Period.  Upon the conclusion of the Severance
Period, Employee will then be eligible to participate in the Company’s group
health plan and elect continuation of health coverage pursuant to Section 601
through 608 of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”).  Employee’s participation in the Company’s group medical plan during
the Severance Period will NOT run concurrently with the allotted eighteen-month
period under COBRA and any law requiring continuation of health care coverage. 
If the terms of the Company's group health plan at the time of the termination
of Employee's employment as described in this section do not permit Employee to
continue to participate as an active employee as described herein and Employee
elects continuation of health care coverage under COBRA, then the Company shall
reimburse Employee an amount equal to her monthly COBRA premiums for the
Severance Period. Notwithstanding the foregoing, Employee's participation in the
Company's group health plan shall cease immediately upon Employee’s becoming
entitled to other health insurance.

 

6

 

 

 

ARTICLE 5

 

Change in Control

 

The Board has determined that it is in the best interests of the Company and its
shareholders to assure that the Company will have the continued dedication of
Employee, notwithstanding the possibility or occurrence of a Change in Control
of the Company. The Board believes it is imperative to diminish the inevitable
distraction of Employee by virtue of personal uncertainties and risks created by
a pending or threatened Change in Control and to encourage Employee’s full
attention and dedication to the Company currently and in the event of any
pending, threatened or actual Change in Control and to provide Employee with
compensation and benefits arrangements upon a Change in Control which are
consistent with Employee’s significant leadership position and which are
competitive. (See Addendum A for Definition of Change in Control)

 

Section 5.1. Involuntary Termination/Change in Control. In the case of
involuntary termination of Employee by the Company within one (1) year after a
Change in Control of the Company (which shall include any termination as to
which notice is given by the Company within such one (1) year period,
notwithstanding the effective date of termination) Employee will be paid
compensation in terminal pay and participation in benefits, savings and
retirement plans as set forth in Section 5.2, 5.3 and 5.4 of this Agreement.

 

Section 5.2. Terminal Pay. Employee will receive terminal pay equal to fifteen
(15) months base salary at the monthly rate in effect on the date of termination
("Terminal Pay"), to be paid over a fifteen-month period in equal bi-weekly
installments beginning with the first regular pay period of the Company
following such termination.

 

Section 5.3. Special Bonus. In addition to the Terminal Pay, Employee will be
eligible, based on performance, for any special bonus program which may be
instituted by the Company in recognition of particular assignments, duties or
responsibilities required during the crucial transition period leading up to, or
following, the Change in Control.

 

Section 5.4. Benefits, Savings and Retirement Plans. During the period of
terminal payments, Employee will remain in employee status for benefits purposes
only and will be entitled to participate in all benefits, savings and retirement
plans, practices, policies and programs of the Company applicable generally to
other peer executives of the Company, with the expectation that Employee
continue to make all applicable employee contributions to said program(s). If
the terms of the Company's group health plan at the time of the termination of
Employee's employment as described in Section 5.1 do not permit Employee to
continue to participate as an active employee as described herein and Employee
elects continuation of health care coverage under COBRA, then the Company shall
reimburse Employee an amount equal to her monthly COBRA premiums for the
fifteen-month period following such termination.

 

Section 5.5. Interaction with Article 4 of this Agreement. To the extent any of
the provisions of this Article 5 are in conflict with the provisions of Article
4 of this Agreement (e.g., as to Terminal Pay due upon involuntary termination),
in circumstances in which this Article 5 applies, the terms of Article 5 shall
control and shall supersede and replace any varying provisions set forth in
Article 4; provided, however, that nothing in this Section 5.5 shall be deemed
to limit or eliminate any rights of Employee or the Company under any provision
of Article 4 not so superseded and replaced."

 

ARTICLE 6

 

Miscellaneous

 

Section 6.1. Relationship between the Parties. The relationship between the
Company and Employee shall be that of an employer and an employee, and nothing
contained herein shall be construed or deemed to give Employee any interest in
any of the assets of the Company.

 

7

 

 

Section 6.2. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and delivered personally or sent by certified
mail, addressed to the party entitled to receive said notice, at the following
addresses:

 

If to Company: Bioanalytical Systems Inc.   2701 Kent Avenue   West Lafayette,
IN  47906     If to Employee: Jacqueline Lemke   address on file with employee’s
records

 

or at such other address as may be specified from time to time in notices given
in accordance with the provisions of this Section 6.2.

 

Section 6.3. Enforceability. Both the Company and Employee stipulate and agree
that if any portion, paragraph sentence, term or provision of this Agreement
shall to any extent be declared illegal, invalid or unenforceable by a duly
authorized court of competent jurisdiction, then, (a) the remainder of this
Agreement or the application of such portion, paragraph, sentence, term or
provision in circumstances other than those as to which it is so declared
illegal, invalid or unenforceable, shall not be affected thereby, (b) this
Agreement shall be construed in all respects as if the illegal, invalid or
unenforceable matter had been omitted and each portion and provision of this
Agreement shall be valid and enforceable to the fullest extent permitted by law
and (c) the illegal, invalid or unenforceable portion, paragraph, sentence, term
or provision shall be replaced by a legal, valid and enforceable provision which
most closely reflects the intention of the parties hereto as reflected herein.

 

Section 6.4. Nonwaiver. The failure of either party hereto to insist in any one
or more instances upon performance of any of the provisions of this Agreement or
to pursue its or her rights hereunder shall not be construed as a waiver of any
such provisions or as the relinquishment of any such rights.

 

Section 6.5. Succession. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and upon their heirs, personal representatives,
and successor entities. This Agreement may not be assigned by either party
without prior written agreement of both parties.

 

Section 6.6. Governing Law. The laws of the State of Indiana shall govern the
construction and enforceability of this Agreement.

 

Section 6.7. Entire Agreement. This Agreement constitutes the entire Agreement
between the parties as to the subject matter contained herein and all other
agreements or understandings are hereby superseded and terminated.

 

Section 6.8. Collective Agreements. There are no collective agreements which
directly affect the terms and conditions of Employee's employment.

 

Section 6.10. Heading. The headings of the sections are inserted for convenience
only and do not affect the interpretation or construction of the sections.

 

Section 6.11. Remedies. Employee acknowledges that a remedy at law for any
breach or threatened breach of the provisions of Sections 3.1 through 3.3 of
this Agreement would be inadequate and therefore agrees that the Company shall
be entitled to injunctive relief, both preliminary and permanent, in addition to
any other available rights and remedies in case of any such breach or threatened
breach; provided, however, that nothing contained herein shall be construed as
prohibiting the Company from pursuing any other remedies available for any such
breach or threatened breach. Employee further acknowledges and agrees that in
the event of a breach by Employee of any provision of Sections 3.1 through 3.3
of this Agreement, the Company shall be entitled, in addition to all other
remedies to which the Company may be entitled under this Agreement to recover
from Employee its reasonable costs including attorney's fees if the Company is
the prevailing party in an action by the Company. This Agreement is entered into
by the Company for itself and in trust for each of its affiliates with the
intention that each company will be entitled to enforce the terms of this
Agreement directly against Employee.

 

 

Signature page follows

 

8

 

 

IN WITNESS WHEREOF, the Company and Employee have executed, or caused to be
executed, this Agreement as of the Effective Date.

 

"COMPANY"   "EMPLOYEE"       BIOANALYTICAL SYSTEMS, INC.           By: /s/ John
B. Landis, Ph.D.   /s/ Jacqueline M. Lemke   John B. Landis, Ph.D.   Jacqueline
M. Lemke   Chairman of the Board    

 

9

 

 

ADDENDUM A

 

Definition of Change in Control

 

A "Change in Control" shall mean the occurrence of any of the following events:

 

1.Approval by shareholders of the Company of (a) any consolidation or merger of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which shares of stock of the Company would be converted into
cash, securities or other property, other than a consolidation or merger of the
Company in which holders of its common shares immediately prior to the
consolidation or merger have substantially the same proportionate ownership of
voting common stock of the surviving corporation immediately after the
consolidation or merger as immediately before, or (b) a sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all the assets of the Company.

 

2.A change in the majority of members of the Board of Directors of the Company
within a twenty-four (24) month period unless the election, or nomination for
election by the Company shareholders, of each new director was approved by a
vote of two-thirds (2/3) of the directors then still in office who were in
office at the beginning of the twenty-four (24) month period.

 

3.The Company combines with another company and is the surviving corporation
but, immediately after the combination, the shareholders of the Company
immediately prior to the combination do not hold, directly or indirectly, more
than fifty percent (50%) of the share of voting common stock of the combined
company (there being excluded from the number of shares held by such
shareholders, but not from the shares of voting common stock of the combined
company, any shares received by affiliates (as defined in the rules of the SEC)
of such other company in exchange for stock of such other company).

 

 

10

 